Hamilton County, No. C-830829. On November 2, 1992, this court stayed the execution of sentence in this cause pending final disposition by the Ohio courts of appellant’s application for delayed reconsideration filed in the First District Court of Appeals. On November 17, 1993, this court affirmed the decision of the court of appeals in case No. 93-183, which was appellant’s appeal of the denial of his application for delayed reconsideration. On December 22, 1993, this court denied appellant’s motion for reconsideration of its decision of November 17, 1993. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that the November 2, 1992 entry staying execution of sentence be, and the same is hereby, revoked, effective February 14, 1994.
IT IS HEREBY ORDERED by this court that said sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Monday, the 16th day of May, 1994, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that said Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Hamilton County.